Citation Nr: 0905881	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability, and if so, whether the reopened claim should be 
granted.

3.  Entitlement to service connection for depression.

4.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, type II.

6.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity diabetic peripheral 
neuropathy.

7.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity diabetic peripheral 
neuropathy.

8.  Entitlement to an evaluation in excess of 10 percent for 
bilateral flat feet.

9.  Entitlement to an initial evaluation in excess of 10 
percent for erectile dysfunction.

10.  Entitlement to a separate, compensable evaluation for 
diabetic retinopathy, to include consideration of the 
propriety of the reduction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

		
ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1971 to April 1973, and from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and May 2006 decisions 
by the Columbia, South Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  

By way of the December 2005 decision, the RO granted service 
connection for erectile dysfunction and assigned a 0 percent 
evaluation.  Through this decision, it also denied 
entitlement to increased evaluations for bilateral flat feet, 
PTSD, and diabetes mellitus.  Additionally, the RO determined 
that a separate 10 percent evaluation for diabetic 
retinopathy should be reduced to 0 percent, and that the 
noncompensable disability for retinopathy should be 
considered for rating purposes when rating diabetes.  
Finally, the December 2005 decision denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU).

In a May 2006 decision, the Decision Review Officer (DRO) 
granted an increased, 40 percent evaluation for diabetes 
(effective from February 9, 2005, the date of the claim that 
generated the decision on appeal), and granted service 
connection for left and right lower extremity diabetic 
peripheral neuropathy, each rated 10 percent disabling.  In a 
separate May 2006 decision, the RO denied service connection 
for depression, and declined to reopen a previously denied 
claim for service connection for a bilateral shoulder 
condition.  By way of a March 2007 decision, the RO granted 
entitlement to a TDIU.

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, via 
videoconference from the RO.  

The Veteran has asserted that he has bilateral shoulder 
disorders related to diabetic peripheral neuropathy of the 
upper extremities.  The RO has not addressed a claim for 
entitlement to service connection for diabetic peripheral 
neuropathy of the upper extremities.  This matter is referred 
to the RO for initial consideration.  

The issues involving entitlement to service connection for 
right and left shoulder disabilities (on a de novo basis), 
and entitlement to a separate compensable rating for diabetic 
retinopathy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of an unappealed May 2004 rating decision, the RO 
denied service connection for a bilateral shoulder disorder, 
finding that despite current treatment for shoulder pain, no 
nexus to service was shown.

2.  Evidence received since May 2004 has not previously been 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claims for service connection for right 
and left shoulder disorders.

3.  At the October 2008 personal hearing, prior to 
promulgation of a decision in this appeal, the Veteran stated 
that he wished to withdraw from appellate status the issue of 
entitlement to service connection for depression.

4.  Symptoms of the Veteran's PTSD include nightmares, 
problems sleeping, feelings of isolation from his family, 
intrusive thoughts, and irritability resulting in some 
occupational and social impairment.  The Veteran's PTSD 
disability does not cause total occupational and social 
impairment, and there is no evidence of the following: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
a persistent danger of hurting himself or others; any 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, his own occupation, or his own name.

5.  There is no evidence that the Veteran's diabetes mellitus 
results in episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.  

6.  Prior to January 20, 2006, diabetic peripheral neuropathy 
of the right lower extremity was manifested by sensory 
impairment, with complaints of numbness and tingling; there 
was no weakness or motor impairment noted.

7.  Since January 20, 2006, diabetic peripheral neuropathy of 
the right lower extremity has been manifested by severe 
sensory and motor impairment of the common peroneal nerve 
causing foot drop, with some measurable weakness and 
degeneration of the joints.

8.  Prior to January 20, 2006, diabetic peripheral neuropathy 
of the left lower extremity was manifested by sensory 
impairment, with complaints of numbness and tingling; there 
was no weakness or motor impairment noted.

9.  Since January 20, 2006, diabetic peripheral neuropathy of 
the left lower extremity has been manifested by severe 
sensory and motor impairment of the common peroneal nerve 
causing foot drop, with some measurable weakness and 
degeneration of the joints.

10.  Disability due to bilateral flat feet is manifested by 
flattening of the foot arch, recurrent pain on prolonged 
weight bearing, normal alignment of the Achilles tendon, and 
use of over-the-counter shoe inserts with significant relief.

11.  There is no physical deformity of the penis; the Veteran 
lacks erectile power.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for a right shoulder disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has been received to reopen a 
claim of service connection for a left shoulder disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to decide the issue of entitlement to service 
connection for depression.  38 U.S.C.A. §§ 7105(a), 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2008).

4.  The criteria for assignment of an evaluation in excess of 
70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.130, Diagnostic Code 
9411 (2008).

5.  The criteria for assignment of an evaluation in excess of 
40 percent for service connected diabetes mellitus, type II, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.119, Diagnostic Code 7913 (2008).

6.  Prior to January 20, 2006, the criteria for an evaluation 
in excess of 10 percent for diabetic peripheral neuropathy of 
the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8520 (2008).

7.  Since January 20, 2006, the criteria for assignment of an 
increased, 30 percent evaluation, but no higher, for diabetic 
peripheral neuropathy of the right lower extremity are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8521 (2008).

8.  Prior to January 20, 2006, the criteria for an evaluation 
in excess of 10 percent for diabetic peripheral neuropathy of 
the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8520 (2008).

9.  Since January 20, 2006, the criteria for assignment of an 
increased, 30 percent evaluation, but no higher, for diabetic 
peripheral neuropathy of the right lower extremity are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8521 (2008).

10.  The criteria for assignment of an evaluation in excess 
of 10 percent for bilateral flat feet are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5276 (2008).

11.  The criteria for assignment of a compensable evaluation 
for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic 
Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the reopening of previously denied claims of 
entitlement to service connection for left and right shoulder 
disabilities, in light of the favorable decision below, no 
additional discussion of VA's duties is required.  Discussion 
of the VCAA is also not required with respect to the claim of 
service connection for depression, as no issue remains on 
appeal following the Veteran's withdrawal.

In the matters involving the evaluation of lower extremity 
diabetic neuropathy and erectile dysfunction, the appeal 
arises from the Veteran's disagreement with the initial 
evaluations assigned following the grant of service 
connection for the disabilities.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required with regard to these three issues.

For the remaining issues, namely evaluation of PTSD, diabetes 
mellitus, and flat feet, no complete, legally adequate notice 
was provided either before or after the initial adjudication 
of the claims.  While various letters to the Veteran, 
including correspondence in June 2005, September 2005, 
February 2006, March 2006, and May 2008, provided portions of 
the total notice required in claims for increased evaluation, 
no single letter contains all the required elements of 
notice.  The letters sent to the Veteran include notice of 
the general elements of claims for increase, the information 
and evidence necessary to substantiate the claims, and the 
respective responsibilities of VA and the Veteran in 
supplying such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice must 
also be given of any specific findings or measures needed to 
meet the criteria for a higher evaluation, which would not be 
met by a general showing of worsening, and of the need for 
information regarding the impact of the service connected 
disabilities on social and occupational functioning.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that despite the piecemeal notice to the Veteran, the 
matters decided below may be addressed at this time, without 
further remand, because any errors in notice are not 
prejudicial, and because the Veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  Further, in his submissions of 
argument and evidence, as well as in his personal testimony, 
the Veteran has demonstrated his understanding of his claims 
and the applicable laws, regulations, and evaluation 
criteria.  He has specifically addressed the manifestations 
of his disabilities as they relate to the Rating Schedule, 
and he has discussed how the conditions impair his 
occupational and social impairment.  The Board notes as well 
that the Veteran has been represented throughout the claims 
process.  While the appellant did not receive full notice 
prior to the initial decisions, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

VA additionally has a duty to assist the Veteran in the 
development of his claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent post-service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has here obtained complete VA inpatient and 
outpatient treatment records from 2001 to July 2008, as well 
as service treatment records and Social Security 
Administration (SSA) records.  The Veteran has submitted, or 
VA has obtained on his behalf, private treatment records from 
LCMG, which includes Dr. LS, Dr. DVR, and Dr. ERB.  The 
Veteran has also submitted statements from these doctors and 
various treating VA doctors in support of his claim.  The 
Veteran was afforded VA medical examinations in November 
2004, and July, August and October 2005.  He was given an 
opportunity to set forth his contentions during the October 
2008 hearing before the undersigned Veterans Law Judge.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

New and Material Evidence
Right and Left Shoulder Disabilities

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claims 
at issue here were filed in February 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The RO denied service connection for a bilateral shoulder 
disability in a May 2004 rating decision, based on a finding 
that although current medical records showed complaints of 
and treatment for shoulder problems, service treatment 
records did not reveal any injury or disease of the shoulders 
in service.  No nexus to service was established.  At the 
time of that decision, the evidence consisted of service 
treatment records, VA outpatient and inpatient treatment 
records, treatment records from LCMG, VA examination reports, 
and statements from VA care providers.  The Veteran did not 
make any clear allegations regarding the relationship of his 
claimed shoulder disability to service, and the RO considered 
only direct service connection.

Since May 2004, VA has received extensive additional VA and 
LCMG treatment records and several reports of VA 
examinations.  These records are clearly new, as they were 
created after May 2004.  None of the VA examinations involved 
evaluation of the shoulders, however, and hence they are not 
material.  Treatment  records continue to show current 
complaints of shoulder problems.  While they are themselves 
new, the records are cumulative and redundant of evidence 
already considered.  They address an already established 
fact, current disability, and therefore cannot be considered 
material.

The Veteran has also submitted statements from Dr. LS, of the 
LCMG.  In January 2006, Dr. LS stated that he was treating 
the Veteran for shoulder problems, including pain, crepitus, 
arthritis, and rotator cuff tears.  Referring to a number of 
conditions in various parts of the body (some service-
connected and some not) Dr. LS stated, "[t]reatment of these 
conditions was initiated while the Veteran was on active duty 
in the Army and has been considered service related."  This 
statement is not necessarily new and material evidence, as it 
is not clear that it is referring to shoulder problems.  Even 
if it was intended to refer to shoulder problems, this 
statement may still not be new and material as it appears 
that the statement would then be based upon the 
unsubstantiated history (of treatment during service for 
shoulder conditions) provided by the Veteran, a history which 
was in fact found to be inaccurate in the May 2004 decision 
following review of the service treatment records.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).

A second, February 2008 statement from Dr. LS, however, does 
contain new and material evidence.  The doctor noted the 
presence of neuropathy in the upper extremities, and opined 
that the resulting numbness contributed to the orthopedic 
problems in the shoulders.  At the October 2008 hearing, the 
Veteran explained that he experienced insensitivity in the 
upper extremities due to neuropathy of the shoulders, and 
that this reduced his ability to feel warning pain that would 
have stopped him from continuing to use the joints after 
injury, and caused additional injury to the shoulder joints 
with use beyond the point of injury.  The neuropathy is 
alleged to be related to service, as a complication of 
service-connected diabetes.  This newly alleged theory of 
entitlement based on secondary service connection, as 
supported by a medical opinion, has not been previously 
considered by VA, bears directly upon the unestablished fact 
of a nexus to service, and raises the reasonable possibility 
of substantiating the claim.  It is new and material evidence 
requiring a reopening of the previously denied claim for 
service connection for right and left shoulder disabilities. 

The Board further notes that at the October 2008 hearing, the 
Veteran made a specific allegation of injury to the 
shoulders, involving combat in Vietnam.  This allegation, 
too, could be sufficiently new and material to reopen the 
claims.

As new and material evidence has been received, the claims of 
entitlement to service connection for right and left shoulder 
disabilities are reopened.

Adjudication of the Veteran's claims does not end with the 
determination that new and material evidence has been 
received.  The matters involving entitlement to service 
connection for disabilities involving the right and left 
shoulders must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional 
development is required for a full and fair adjudication of 
the underlying service connection claims.


Service Connection for Depression

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran did timely 
perfect an appeal of the May 2006 rating decision denying 
entitlement service connection for depression.

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
his October 2008 Board hearing, the Veteran, through his 
representative, clearly and unequivocally stated that he 
wished to withdraw from appellate status his claim with 
regard to entitlement to service connection for depression.  
Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the matter from appellate 
status.  Accordingly, the Board does not have jurisdiction to 
decide the appeal for this benefit.  

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  



PTSD

Disability due to PTSD is evaluated under Diagnostic Code 
9411, which provides that a 70 percent evaluation is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A higher 100 percent evaluation is assigned for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

A VA mental disorders examination was conducted in November 
2004.  The Veteran reported that he had been in psychiatric 
treatment for three years, and had been hospitalized in May 
2003.  He reported a history of social isolation and 
emotional detachment.  The Veteran lived alone, and had for a 
long time.  He was divorced, but had no contact with his 
children.  The Veteran worked full time in a supply and 
warehousing position, a job he had held for more than a 
decade.  He was unsure how much longer he would be employed, 
however, due to reported conflicts with coworkers and 
supervisors.  He stated he became easily frustrated, angry, 
and agitated at work.  He became tearful when discussing work 
problems.  The Veteran stated that people at work made loud 
noises to startle him, and supervisors had not been able to 
stop this.  He worried about having a physical confrontation, 
and he took frequent leave to keep things under control.  
This was a problem for his supervisors.  The Veteran stated 
he had no friends and spent much of his time alone.  He 
occasionally saw members of his PTSD group.  He reported a 
long history of sleep problems; he averaged three to four 
hours of sleep a night.  He had nightmares a few times a 
month, and reported night sweats "three times a week at 
least."  The Veteran reported intrusive memories two or 
three times a week.  The Veteran stated that he was 
hypervigilant and had a heightened startle reaction.  He 
checked his home for security.  He reported he was irritable 
and angry, and had difficulty concentrating.  Nine months 
earlier, he reported having a fight with someone who had 
stolen his lawn mower.  He avoided reminders of Vietnam, such 
as the war news from Iraq.  There was a history of suicidal 
ideation, the most recent two and a half years earlier.  On 
interview, the Veteran was well oriented and cooperative.  
His demeanor was somber, but he made good eye contact and was 
cooperative.  At times the Veteran was intensely serious and 
tearful.  He expressed himself clearly.  Initially he rambled 
a bit, but organized his thoughts quickly.  Energy level was 
somewhat low.  A Global Assessment of Functioning (GAF) score 
of 50 was assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

VA treatment records for the period from February to August 
2005 reveal that the Veteran had ongoing therapy for PTSD.  
In February 2005, the Veteran reported he was doing well 
overall.  He had avoided conflict with an angry neighbor and 
kept his temper at work.  It was noted that he was down over 
the death of a friend, and that he had not been sleeping 
well.  Speech and thought processes were reportedly normal.  
In April 2005, the Veteran stated he was attending work as 
scheduled.  It was noted that another of the Veteran's 
friends had died and that the Veteran worried he would not 
live much longer.  He wanted to take an early retirement.  A 
GAF score of 51 was assigned.  In July 2005, the Veteran's 
doctors noted continued problems with supervisors at work.  
The report of an August 2005 treatment record indicated that 
the Veteran expressed that he hoped to be awarded 
unemployability benefits because of his continued 
difficulties at work.  A GAF of 50 was assigned.

A VA examination was conducted in October 2005; the examiner 
noted that the examination was somewhat rushed because the 
Veteran's father had died that morning.  The Veteran 
complained of problems getting along with people.  He had 
night sweats and nightmares.  He was working, and had been at 
the same job since 1976.  He stated that he had problems with 
everyone.  He was taking a lot of time off of work; 
approximately two or three days a week.  He noted that his 
coworkers "like to make me jump."  He had started to re-
establish a relationship with his children.  He had no 
friends other than the men in his therapy group.  He had few 
outside activities.  He watched TV and sat in the yard.  He 
denied any recent violence or assaultiveness.  The Veteran 
was visibly agitated during the interview, but the examiner 
attributed this to his father's death.  Hygiene was adequate, 
and memory was "quite sound."  The Veteran was oriented and 
denied obsessive or ritualistic behaviors and panic attacks, 
though he stated he was depressed and anxious.  Speech was 
relevant and logical.  Sleep was "intermittent."  The 
examiner opined that the Veteran was not totally disabled due 
to PTSD.  A GAF score of 55 was assigned.  

Also in October 2005, Dr. AMC, the Veteran's treating 
psychiatrist, submitted a statement regarding the Veteran's 
current status.  She stated that the Veteran was having 
increased difficulty with his supervisors and co workers.  He 
is more short tempered and argumentative.  He has to take 
frequent breaks to avoid confrontation, and often has to 
leave work entirely.  She opined that it "is unlikely that 
he will be able to maintain his employment given this 
history."  She repeated her conclusions in June 2006, and 
noted that the Veteran was "on restricted duty secondary to 
his physical impairments as well."

VA treatment records reflect that in March 2006, the Veteran 
reported that he was working only four hours a day, with 
limited duties.  He was frustrated that he was still working 
at all.  He reported increased dreams.  A GAF score of 45 was 
assigned.  In April 2006, the Veteran reported that he was 
"checking his perimeter more" after someone stole items 
from his yard.  He also stated that he had met a woman 
recently.  Speech and thought processes were normal.  The 
Veteran stated his mood was "not too good" and his affect 
was agitated.  

At a June 2006 VA mental health appointment, the Veteran 
reported that he was on restricted duty at work due to his 
feet, shoulders, and diabetes disabilities.  It was noted 
that the Veteran was "insistent" on getting a letter from 
his doctor saying that he could not longer work.  The 
provider declined to provide such, and the Veteran became 
"very agitated and argumentative."  He maintained that his 
disabilities all stemmed from PTSD and his Vietnam service.  
The doctor "attempted to explain to the patient that he was 
performing as expected with minor conflicts only until he was 
pulled from duties secondary to physical conditions."  The 
doctor noted that while the Veteran was not verbally 
threatening, she felt his physical demeanor was threatening.  
The examiner did give the Veteran a letter indicating that he 
had difficulties with personal interactions and noting that 
the Veteran believed he could no longer work.  This letter is 
of record.  

In a record dated the following month, the Veteran indicated 
that he was retired from work due to disability.  He 
apologized for his behavior.  The Veteran reported that he 
planned to spend time with friends from his group therapy, 
and perhaps fish.  A GAF score of 45 was assigned.  In 
October 2006, the Veteran reported that he was doing better 
after the passing of his anniversary time.  He was sleeping 
better and nightmares had decreased.  He had gone out 
walking, done some yard work, and gone crabbing.  He 
associated with other veterans.  He continued to spend a lot 
of time home alone, watching TV.  The doctor commented that 
the Veteran "seems more pleasant and comfortable since he 
stopped working."  A GAF score of 50 was assigned.  The 
Veteran did report in January 2007 that he had problems over 
the holidays due to the firing of guns and fireworks in his 
neighborhood.  He slept less since then.  Another friend 
died, but the Veteran had "good social support."  Affect 
was more constricted, but a GAF score of 50 was continued.

In April 2007, the Veteran reported that a conversation about 
Iraq had triggered intrusive thoughts and prompted him to be 
hypervigilant over the next 48 hours.  He spoke with group 
members and resolved the exacerbation.  He was looking 
forward to crabbing season, and enjoyed fishing.  In June 
2007, the Veteran again reported a slight exacerbation 
following a nearby plane crash, but he dealt with it 
successfully by talking to other group members.  He was 
enjoying fishing and crabbing with friends.  A GAF score of 
60 was assigned.  In January 2008, the Veteran reported that 
his girlfriend had died of cancer.  The Veteran was isolating 
more, and no longer socialized with other group members.  A 
GAF score of 55 was assigned.  The Veteran reported in June 
2008 that the frequency of his dreams had increased, to two 
or three a week.  He was awakening more, and felt tired.  He 
went crabbing a few times a week.  The Veteran reported he 
was still irritable but had avoided confrontations.  
Hypervigilance and hyperstartle reflex continued.  The 
Veteran attended group therapy, but did not routinely 
socialize with other members any more.  The doctor noted, as 
he had on numerous prior occasions, that the Veteran stated 
he was compliant with his medications, but the refill record 
indicated he had not been taking them.  A GAF score of 52 was 
assigned.

The Veteran did not receive any private psychiatric 
treatment.  

At the October 2008 hearing, the Veteran maintained that a 
higher disability evaluation was warranted because of his 
"continuous" nightmares and his isolation from his family.

In this matter, the RO has seen fit to evaluate disability 
due to the Veteran's PTSD as 70 percent disabling.  While the 
Board may not agree that such a high rating is warranted for 
the current disability as depicted in the objective findings 
from the medical records on file, the question before the 
Board is not the accuracy of the current rating, but rather, 
whether an even higher rating is warranted.  In answer to 
this question, the Board can only find that a rating in 
excess of 70 percent is not warranted.   

On review of the medical evidence of record, the Board finds 
that symptoms of the Veteran's PTSD do not more nearly 
approximate the criteria for the next higher, 100 percent, 
disability evaluation.  There is no indication of impaired 
thought processes or communication.  No doctor notes 
delusions, hallucinations, or any other evidence of a break 
from reality.  The Veteran's behavior is not grossly 
inappropriate, and he has no recent history of violence 
toward himself or others.  In fact, although the Veteran 
cites a fear of loss of control, treatment and examination 
reports repeatedly stress how the Veteran has acted to avoid 
conflict and violence.  His memory is intact, and no doctor 
has noted neglect of his personal care.  The Board notes that 
when specifically asked by the Veteran to support his bid for 
total disability due to PTSD in June 2006, the treating 
psychiatrist noted that he was performing well overall, with 
only "minor" conflicts.  Simply put, the criteria for a 
rating in excess of 70 percent are not met in any manner.

Diabetes Mellitus, Type II

Diabetes mellitus is evaluated as 40 percent disabling under 
the criteria of Diagnostic Code 7913, which provides in 
pertinent part that when insulin, restricted diet, and 
regulation of activities are required, a 40 percent 
evaluation is assigned.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  See 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.

The Board points out that Note (1) following Diagnostic Code 
7913, directs that compensable complications of diabetes are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  In the instant 
matter, compensable complications of diabetes mellitus are 
already evaluated separately.  The Veteran is already in 
receipt of compensable ratings for peripheral neuropathy of 
the right and left lower extremities, and erectile 
dysfunction.  These matters are addressed below.  The 
question of whether or not a separate rating is in order 
diabetic retinopathy is addressed in the remand.  The 
analysis below narrowly addresses whether the evidence of 
record supports a higher rating for diabetes mellitus.

Here, a review of VA and private medical records reveals that 
the Veteran began using insulin in addition to oral 
medications and restricted diet in 2003.  Blood sugar control 
was not optimal, and doctors adjusted his medication levels.  
In connection with this, in January 2006, Dr. DVR, a private 
doctor at the LCMG opined that "it would be in his best 
interests to restrict his activity so as to better control 
his blood sugar."  As of this date, the requirements for 
assignment of a 40 percent evaluation are clearly met.

At no time, however, do either VA or private medical records 
show any episodes of ketoacidosis or hypoglycemic reactions.  
The Veteran has never been hospitalized due to his diabetes.  
At a July 2005 VA diabetes examination, the examiner 
specifically noted that there was no past hospitalization.  
Further, the treatment records reveal that the Veteran saw 
his diabetic care providers far less frequently than twice a 
month.  Appointments in fact averaged once every two to three 
months.  The Board stresses that while the Veteran was seen 
by doctors on a frequent basis, the large majority of this 
treatment was not for care of his diabetes.  It involved 
mental health treatment, general health care, or treatment 
for complications of diabetes, such as retinopathy or 
neuropathy.  The Board notes that at his October 2008 
hearing, the Veteran alleged no requirements or 
manifestations of diabetes beyond the criteria for a 40 
percent evaluation.

Because there is no evidence of ketoacidosis or hypoglycemic 
reactions, or related hospitalizations, and diabetic care was 
on an infrequent if regular schedule, the claim for increased 
evaluation is denied.  See 38 C.F.R. § 4.120, Diagnostic Code 
7913.

Diabetic Peripheral Neuropathy of the Lower Extremities

The Veteran contends that disability due to his diabetic 
peripheral neuropathy is severe enough to warrant ratings in 
excess of the current 10 percent ratings currently assigned 
for each lower extremity.  As discussed in detail below, the 
Board finds that the Veteran's lower extremity peripheral 
neuropathy is not shown by medical evidence to be very 
symptomatic prior to January 2006.  Since January 2006, 
however, the medical evidence of record supports a higher 
rating for disability due to peripheral neuropathy in each 
the right and left lower extremity.  Accordingly, staged 
ratings are in order.  Specifically, and as detailed below, 
for each leg, no increased rating is warranted for the period 
prior to January 2006, and a significantly higher rating is 
warranted for the period since January 2006.  As the analysis 
of the right and left legs are identical, they are discussed 
together here.  

To date, the RO has evaluated the Veteran's diabetic 
neuropathy of the lower extremities under Code 8520, by 
analogy to sciatic nerve impairment.  Upon review of the 
evidence of record, however, the Board has determined that 
the diabetic peripheral neuropathy is in this instance more 
appropriately evaluated under Code 8521, for impairment of 
the external popliteal, or common peroneal, nerve.  The June 
2008 nerve conduction study discussed below identifies the 
common peroneal nerve as the impaired nerve in this veteran's 
case.  The provisions of this Diagnostic Code allow for a 40 
percent rating when there is complete paralysis.  With 
complete paralysis of this nerve, the foot drops and there is 
a slight droop of the first phalanges of all the toes, 
dorsiflexion of the foot is not possible, and extension 
(dorsal flexion) of the proximal phalanges of the toes is 
lost, as is abduction of foot.  Adduction is weakened and 
anesthesia covers the entire dorsum of the foot and toes.  
Mild incomplete paralysis is rated 10 percent disabling, 
moderate incomplete paralysis is rated 20 percent disabling 
and sever incomplete paralysis is rated 30 percent disabling.  
The schedule further provides that "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Code 8521.

Looking first to records of private treatment, a review of 
LCMG treatment records from November 2001 to February 2007 
reveals no complaints of or treatment for any neurological 
problems prior to January 2006.  Dr. DVR repeatedly noted 
that the Veteran's diabetes was without complications.  
Testing as of November 2005 noted no deficiency in strength 
in either leg.  The private medical evidence of record prior 
to January 2006 simply does not show symptomatology that 
would warrant a rating in excess of 10 percent for peripheral 
neuropathy of either lower extremity.  

As of January 2006, however, private doctors note peripheral 
neuropathy.  Importantly, Dr. LS reported in a January 20, 
2006, treatment note that he saw the Veteran for complaints 
of bilateral foot and ankle pain.  The Veteran reported a 
severe "burning stinging type pain" in the foot.  Dr. LS 
stated "with his history of diabetes I suspect he likely has 
a diabetic peripheral neuropathy."  Dr. LS went on to say 
that new x-rays showed joint changes suggestive of 
neuropathic or Charcot joint.  The Veteran was fitted for 
orthotics, to include ankle braces to correct bilateral drop 
foot, in January 2006.  Foot problems were described as 
"severe" in June 2006.  In February 2008, Dr. LS 
specifically attributed the diagnosed Charcot's joints of the 
ankles to peripheral neuropathy.  

While VA treatment records note some complaints attributable 
to peripheral neuropathy from an earlier point, it is 
important to note that they too, do not confirm any serious 
symptomatology until 2006.  The report of a March 2005 health 
screening for diabetes complications noted no complaints of 
impaired use of the lower extremities.  Monofilament testing 
at this time showed that sensation was intact in eight to ten 
sites, bilaterally.  In July 2005, a VA diabetes examination 
was conducted.  The Veteran reported some numbness and 
tingling on the bottoms of his feet.  It was worse during the 
day.  Decreased sensation was observed on objective testing, 
though neuropathy was not diagnosed.  In March 2006, 
monofilament testing revealed that sensation was only 
partially intact at four to eight sites on the right and zero 
to four sites on the left; impaired use of the lower 
extremities requiring the use of braces was noted.  No 
atrophy was noted.  In June 2006, however, the Veteran's 
primary care provider described "severe restrictive muscle 
and joint problems."  An electromyogram (EMG) was performed 
on June 2, 2008.  The Veteran reported having lower extremity 
peripheral neuropathy since the 1980's.  He complained of 
worsening symptoms in his legs.  "Complete atrophy" of the 
muscles controlling the toes was noted bilaterally, as well 
as mild atrophy of he intrinsic muscles of the foot.  Atrophy 
as also noted below the knees.  Strength was grossly 4+/5 
bilaterally.  Sensation was absent and decreased to pinprick 
in a stocking distribution in both legs.  Testing showed 
"severe sensory-motor peripheral neuropathy in the bilateral 
lower extremities."  The examiner specified that the 
affected nerve in the lower extremities was the common 
peroneal, bilaterally.

The Board finds that the evidence of record supports 
assignment of a staged rating for diabetic peripheral 
neuropathy of both the right and left lower extremities.  
Prior to January 20, 2006, the date of the Veteran's 
treatment with Dr. LS, the record shows no consistent 
complaint of neurological impairment of the legs.  
Consequently, for the period prior to January 20, 2006, a 
claim for increase is denied.  Specific findings from this 
period reveal that screening did appear to show some sensory 
impairment as of March 2005.  At this point, sensation was 
reportedly intact in eight to ten sites, indicating it may 
not have been intact at all sites on the feet.  In July 2005, 
definite sensory impairment was noted on VA examination.  
That being said, private records show no loss of strength in 
November 2005, and atrophy is not noted by any doctor, VA or 
private.  

Because the impairment shown during this period is limited to 
sensory deficiency of each foot, no greater than a 20 percent 
evaluation would be permissible under the Rating Schedule for 
a moderate impairment.  See 38 C.F.R. § 4.124a, Code 8521.  
The Board notes, however, that a 20 percent rating is not 
warranted for either lower extremity prior to January 2006, 
because the neurological symptoms shown in the objective 
findings of record do not even rise to the level of 
"moderate" at any point prior to January 2006.  During this 
period, they are, at most, mild in nature.  There is limited 
numbness of the feet bilaterally, with no showing of 
functional impairment.  Private doctors did not even comment 
upon the presence of any neuropathy.  With these symptoms, 
the Board must find that no greater than a 10 percent 
evaluation for each foot is assignable prior to January 20, 
2006, under the applicable rating criteria.

As of January 20, 2006, however, treatment records document a 
definite increase in the severity of the Veteran's bilateral 
diabetic peripheral neuropathy of the lower extremities.  It 
is at this point that the Veteran specifically complains of 
lower extremity pain for the first time, and Dr. LS 
establishes the presence of a definite diagnosis of diabetic 
neuropathy.  Further, Dr. LS associates the widespread foot 
and ankle pain with the neuropathy and describes a much 
higher level of functional impairment of the feet than has 
been previously noted.  He diagnoses Charcot's joints of both 
feet, and in follow-up treatment notes the presence of foot 
drop and the need for extensive orthotics for both feet.  In 
fitting the braces, Dr. LS stressed the need to hold the 
ankle joints in a neutral 90 degree position to allow joint 
healing.  Subsequent private and VA records continue to show 
greater complaints of pain and functional impairment of the 
feet, and in June 2008 objective testing firmly established 
that the neurological impairment was both sensory and motor 
in nature, and severe in extent.  Consequently, the Board 
finds that a higher, 30 percent evaluation is warranted for 
each the right and left lower extremities from January 20, 
2006 forward.  To this extent only, the benefit sought on 
appeal is granted.

The Board has considered assignment for the second period of 
the next higher, 40 percent evaluation, but at no time has 
complete paralysis of the common peroneal nerves been shown.  
The evidence clearly establishes the continued sensation in 
the feet, to some degree, and strength remained nearly 
normal.  Treatment records do not show the need for a 
wheelchair, and reflect that the Veteran has remained active 
and is encouraged to exercise.  Use and control of the lower 
extremities is intact, though impaired, and hence assignment 
of a higher evaluation based on a finding of complete 
paralysis is not appropriate.  The Board has also considered 
evaluation under other Diagnostic Codes involving 
neurological impairment of the lower extremities, which 
include evaluations in excess of 30 percent for degrees of 
partial paralysis.  As was discussed above, however, rating 
here is most appropriate under Code 8521, as the sole 
identified nerve involved in the currently diagnosed 
disability is the common peroneal.
Bilateral Flat Feet

Initially, the Board notes that neurological problems 
impacting the feet related to the Veteran's lower extremity 
peripheral neuropathy, and, as such, are rated above in the 
discussion involving disability due to such.  This portion of 
the decision narrowly addresses disability due to flat feet.

Flat feet are evaluated under Diagnostic Code 5276.  Mild 
flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 50 
percent disabling for bilateral disability.  38 C.F.R. 
§ 4.71a, Code 5276.  Here, the RO has assigned a 10 percent 
evaluation for the Veteran's bilateral flat foot disability.

A VA foot examination was conducted in August 2005.  The 
Veteran complained of recurrent pain on weight bearing, 
especially after a period of inactivity.  Pain was worse at 
the end of a workday; the Veteran worked on a concrete 
warehouse floor.  His foot pain did not impair his work or 
home activity.  The Veteran reported using over-the-counter 
shoe inserts, which helped "significantly."  He did not 
wear high quality shoes, and reported that he could walk 200 
to 300 yards before needing a brief rest.  Physical 
examination showed that both feet were flat, but were 
otherwise normal.  Achilles tendon alignment was normal, and 
there was no tenderness to palpation of the bottom of the 
feet.  Shoe wear was normal and even.  June 2004 x-rays 
showed mild bilateral pes planus with osteoarthritic changes 
of the talonavicular joints, right greater than left.  
Posture and gait were normal.

Treatment records, both private and VA, reveal no ongoing 
treatment for flat feet.  Although the Veteran does complain 
of, and is treated for, foot pain, these complaints are 
related by doctors to his service connected diabetic 
peripheral neuropathy, and not to his flat feet.  Therefore, 
these complaints are already contemplated in the evaluations 
assigned above for right and left lower extremity neuropathy.  
Evaluation of bilateral flat foot, therefore, must be limited 
to the symptoms specifically associated with that disability 
on examination, to avoid prohibited pyramiding.  38 C.F.R. 
§ 4.16.  Pyramiding is the assignment of evaluations for the 
same symptoms of disability under more than one Diagnostic 
Code.

Here, no greater than a 10 percent evaluation is warranted 
for bilateral flat feet at this time.  Weight bearing is 
normal; there is no deformity of the Achilles tendon 
alignment, and the Veteran experiences pain on use.  In the 
absence of marked foot deformity, callosities, or swelling, a 
higher, 30 percent evaluation is not warranted.

Erectile Dysfunction

The Veteran alleges that a compensable evaluation is 
warranted for service connected erectile dysfunction because 
he is unable to achieve sufficient erection to penetrate for 
sexual intercourse.  The Veteran stated that medications have 
not been helpful in correcting the problem.  He also stated 
at the October 2008 hearing that he had no physical 
deformity.  He is not "missing parts of [his] anatomy or 
anything."  "I just can't get an erection."   Medical 
records also show no evidence of physical deformity of the 
penis.  An October 2005 VA examination noted the Veteran was 
physically normal.

Erectile dysfunction is evaluated under the criteria of Code 
7522, which provides that deformity of the penis, with loss 
of erectile power is rated 20 percent disabling.  38 C.F.R. 
§ 4.115b, Code 7522.  This is the sole evaluation 
specifically set forth in the Schedule.  Clearly, the Veteran 
does not meet these criteria, as there is no evidence or 
allegation of deformity.  Regulations provide that "where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met."  38 C.F.R. § 4.31.  Therefore, a noncompensable 
evaluation is appropriate in this instance.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a right shoulder 
disability is reopened.  To this extent only the benefit 
sought on appeal is allowed.

New and material evidence having been received; the claim of 
entitlement to service connection for a left shoulder 
disability is reopened.  To this extent only the benefit 
sought on appeal is allowed.

The appeal for entitlement to service connection for 
depression is dismissed.

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, type II, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right lower extremity diabetic peripheral neuropathy 
prior to January 20, 2006, is denied.

Entitlement to an initial evaluation of 30 percent, but no 
higher for right lower extremity diabetic peripheral 
neuropathy since January 20, 2006, is granted, subject to the 
law and regulations governing payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity diabetic peripheral neuropathy prior 
to January 20, 2006, is denied.

Entitlement to an initial evaluation of 30 percent, but no 
higher for left lower extremity diabetic peripheral 
neuropathy since January 20, 2006, is granted, subject to the 
law and regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
bilateral flat feet is denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.


REMAND

Remand is required with regard to the reopened claims of 
service connection for right and left shoulder disabilities 
and the claim for increased evaluation for diabetic 
retinopathy.

With regard to the shoulders, the Board notes that the 
Veteran has asserted that his bilateral shoulder disorders 
are related to diabetic peripheral neuropathy of the upper 
extremities.  The claims for entitlement to service 
connection for diabetic peripheral neuropathy of the upper 
extremities have not yet been adjudicated by the RO, and are 
referred (above in the introduction) to the RO for initial 
consideration.  

The claims of service connection for orthopedic disabilities 
of the shoulders are based in part upon a secondary 
relationship to that neuropathy.  Until the question of 
service connection for neuropathies of the upper extremities 
are addressed, the appeal for service connection for 
orthopedic disabilities cannot be resolved.  The claims are 
inextricably intertwined.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The RO should 
adjudicate the issue of entitlement to service connection for 
diabetic peripheral neuropathy of the upper extremities, 
prior to addressing the appeal regarding entitlement to right 
and left shoulder disorders.

The claims of service connection for disabilities of the 
shoulders are also based in part on the Veteran's contention 
that he suffered an injury during service, in combat.  

The RO should afford the Veteran a VA examination to 
determine the nature and likely etiology of any disabilities 
involving the right and left shoulders.  The examiner should 
note consideration of any pertinent inservice or post-service 
injuries, including to the Veteran's cervical spine.  The 
examiner should be asked to discuss the Veteran's medical 
history (both during service and since) and indicate whether 
or not the Veteran has an orthopedic or neurological disorder 
involving the shoulders.  If a disability is diagnosed in 
either shoulder, the examiner should provide a medical 
opinion as to the likelihood that any such disability is 
related to service or a service-connected disorder. 

Turning to the claim for an increased, separate compensable 
evaluation for diabetic retinopathy, the Board notes that at 
the October 2008 hearing, the Veteran testified that he was 
scheduled for a VA eye evaluation in December 2008.  The 
record was held open for 60 days to allow him to submit 
evidence from this appointment; no submission was received.  
The records in question, however, are VA treatment records.  
All VA medical treatment records of the Veteran are to be 
considered part of the record on appeal since they are within 
VA's constructive possession.  Although the Board regrets the 
additional delay, these records must be considered in 
deciding the Veteran's claim, and VA must assume the 
responsibility of associating them with the file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment 
records from VAMC Charleston, as well as 
all associated clinics, for the period of 
June 2008 to the present.  Such records 
must include December 2008 
ophthalmological records.  If such records 
do not exist or are unavailable, such 
should be explicitly noted.

2.  The RO should afford the Veteran a VA 
examination to determine the nature and 
likely etiology of any disabilities 
involving the right and left shoulders.  
The examiner must review the claims file 
in connection with the examination.  The 
examiner should note consideration of any 
pertinent inservice or post-service 
injuries, including injury to the cervical 
spine.  The examiner should be asked to 
discuss the Veteran's medical history 
(both during service and since) and 
indicate whether or not the Veteran has an 
orthopedic or neurological disorder 
involving the shoulders.  The examiner 
should provide opinions as to the 
following:

A)	Does the Veteran have diabetic 
peripheral neuropathy of the upper 
extremities?
B)	Does the Veteran have a disability 
involving either the right or left 
shoulder?
C)	As to any diagnosed disability, the 
examiner should provide a medical 
opinion as to the likelihood that any 
such disability is related to service, 
to diabetic peripheral neuropathy (if 
such is diagnosed), or to another 
service-connected disorder.

3.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
After adjudicating in the first instance 
the referred claim for entitlement to 
service connection for diabetic peripheral 
neuropathy of the upper extremities, the 
RO must adjudicate the reopened claims for 
service connection for right and left 
shoulder orthopedic disabilities, to 
include as secondary to a service-
connected condition, such as peripheral 
neuropathy (if such is found), and 
readjudicate the claim for a compensable 
rating for diabetic retinopathy.  If any 
benefit sought on appeal remains denied, 
the RO should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, a claim may be 
denied in the event he fails to cooperate by attending the 
requested VA examination.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


